DETAILED ACTION
This Office Action is in response to the Application filed on 11 August 2021.
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 January 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 6, 8, 10, 12, 14-18, 22, 24-25 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cirik et al (US 2019/0306842 A1), hereinafter Cirik ‘842 (as cited in the IDS dated 1/14/2022).

Regarding Claim 1, Cirik ‘842 discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving an indication of a type of a beam failure recovery procedure (see paragraphs 266 and 273; receiving/(base station indicates) an indication/indicates of a type/(which configured BWP is an active BWP) of a beam failure recovery procedure/beam failure recovery);
determining a set of bandwidth parts to monitor based at least in part on the type of the beam failure recovery procedure (see Figure 21, steps 2102, 2120, 2112, 2114, 2116 and paragraphs 266 and 275; determining a set of bandwidth parts/(active UL and DL BWP) to monitor/monitoring based at least in part on the type/(which configured BWP is an active BWP) of the beam failure recovery procedure/BFR), the set of bandwidth parts comprising a bandwidth part associated with a failed beam between the UE and a base station (see Figure 21, steps 2102, 2120, 2112, 2114, 2116 and paragraphs 266 and 275; the set of bandwidth parts/(active UL and DL BWP) comprising a bandwidth part/BWP associated with a failed/failure beam/beam between the UE/(wireless device) and a base station/base station); 
determining, based at least in part on monitoring the set of bandwidth parts (see Figure 21, steps 2102, 2120, 2112, 2114, 2116 and paragraph 275; determining, based at least in part on monitoring/monitoring the set of bandwidth parts/active UL and DL BWP), a subset of bandwidth parts from the set of bandwidth parts for the beam failure recovery procedure (see Figure 21, steps 2102, 2110, 2112, 2114 and 2116 and paragraph 275; a subset of bandwidth parts/(active DL BWP) from the set of bandwidth parts/(active DL BWP) for the beam failure recovery procedure/BFR); and 
attempting (see Figure 21, steps 2110, 2116 and Figure 23 and paragraph 275; attempting/initiate), as part of the beam failure recovery procedure (see Figure 21, steps 2110, 2116 and Figure 23 and paragraph 275; as part of the beam failure recovery procedure/BFR), a random access procedure over a bandwidth part of the subset of bandwidth parts (see Figure 21, steps 2110, 2116 and Figure 23 and paragraph 275; a random access procedure/random access procedure) over a bandwidth part/BWP of the subset of bandwidth parts/active DL BWP).
Regarding Claim 2, Cirik ‘842 discloses the method, wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, the method further comprising: 
determining a quality of each radio link monitoring reference signal associated with the set of bandwidth parts (see paragraphs 297-298; determining a quality/(radio quality) of each radio link/beam monitoring reference signal/CSI-RS associated with the set of bandwidth parts/BWPs); and 
comparing the quality of each radio link monitoring reference signal with a threshold quality (see paragraph 298; comparing/determining the quality/quality of each radio link monitoring reference signal/(one or more first reference signals (RS)) with a threshold quality/first threshold and the first threshold is based on hypothetical BLER, RSRP, RSRQ and/or SINR), wherein the subset of bandwidth parts is determined based at least in part on each bandwidth part in the subset of bandwidth parts being associated with at least one radio link reference signal that satisfies the threshold quality (see paragraphs 297-298; wherein the subset of bandwidth parts/(active DL BWP) is determined based at least in part on each bandwidth part/BWP in the subset of bandwidth parts/(active DL BWP) being associated with at least one radio link reference signal/CSI-RS that satisfies/(less than) the threshold/(first threshold) quality/quality).
Regarding Claim 6, Cirik ‘842 discloses the method, further comprising: 
starting a beam failure recovery timer based at least in part on attempting the beam failure recovery procedure (see Figure 30 and paragraph 313; starting/start a beam failure recovery timer/(second timer) based at least in part on attempting/initiating the beam failure recovery procedure/BFR procedure); 
determining that the beam failure recovery timer has expired (see paragraph 317; determining that the beam failure recovery timer/(beam failure recovery timer) has expired/expire); and 
determining that the beam failure recovery procedure has failed based at least in part on expiry of the beam failure recovery timer (see paragraph 317; determining that the beam failure recovery procedure/(BFR procedure) has failed/failure based at least in part on expiry/expire of the beam failure recovery timer/beam failure recovery timer).
Regarding Claim 8, Cirik ‘842 discloses the method, further comprising: 
receiving from the base station an indication of the set of bandwidth parts (see paragraph 266; receiving/(base station indicates) from the base station/(base station) an indication/indicate of the set of bandwidth parts/active DL BWP), 
wherein the set of bandwidth parts is determined based at least in part on the indication (see paragraph 266; wherein the set of bandwidth parts/(active DL BWP) is determined based at least in part on the indication/indicate).
Regarding Claim 10, Cirik ‘842 discloses a method for wireless communication at a base station, comprising: 
transmitting to a user equipment (UE) an indication of a type of a beam failure recovery procedure (see paragraphs 266 and 273; transmitting/(base station indicates) to a user equipment (UE)/(wireless device) an indication/indicates of a type/(which configured BWP is an active BWP) of a beam failure recovery procedure/beam failure recovery); 
transmitting to the UE an indication of a set of bandwidth parts the UE is to monitor as part of the beam failure recovery procedure (see Figures 21 and 23 and paragraphs 266, 273 and 275; transmitting/(base station indicates) to the UE/(wireless device) an indication/indicate of a set of bandwidth parts/(active UL and DL BWP) the UE/(wireless device) is to monitor/monitoring as part of the beam failure recovery procedure/BFR), the set of bandwidth parts comprising a bandwidth part associated with an active beam between the UE and the base station (see Figures 21 and 23 and paragraphs 266, 273 and 275; the set of bandwidth parts/(active UL and DL BWP) comprising a bandwidth part/BWP associated with an active beam(active DL BWP) between the UE/(wireless device) and the base station/base station); 
receiving a random access message from the UE over a bandwidth part in the set of bandwidth parts (see Figure 23 and paragraph 275; receiving a random access message/(random access procedure) from the UE/(wireless device)) over a bandwidth part/(active DL BWP) in the set of bandwidth parts/active UL and DL BWP); and 
establishing a connection with the UE over the bandwidth part based at least in part on a random access procedure triggered by the random access message (see paragraph 249; establishing a connection with the UE over the bandwidth part based at least in part on a random access procedure triggered by the random access message/random access procedure has successfully completed).
Regarding Claim 12, Cirik ‘842 discloses the method, wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals (see paragraphs 246, 251 and 266; wherein each bandwidth part/BWP in the set of bandwidth parts/(active UL and DL BWP) is associated with multiple respective radio link monitoring reference signals/the first set of CSI-RS resource configuration indexes and/or SS/PBCH block indexes and/or the second set of CSI-RS resource configuration indexes and/or SS/PBCH block indexes may be used for radio link quality measurements on the serving cell), further comprising: 
transmitting the multiple respective radio link monitoring reference signals associated with each bandwidth part over that bandwidth part (see paragraphs 246, 251 and 266; transmitting/indicating the multiple respective radio link monitoring reference signals/(the first set of CSI-RS resource configuration indexes and/or SS/PBCH block indexes and/or the second set of CSI-RS resource configuration indexes and/or SS/PBCH block indexes may be used for radio link quality measurements on the serving cell) associated with each bandwidth part/BWP over that bandwidth part/BWP).
Regarding Claim 14, Cirik ‘842 discloses an apparatus for wireless communication at a user equipment (UE) (see Figure 38 and paragraph 362; an apparatus for wireless communication at a user equipment (UE)/wireless device 110), comprising: 
a processor (see Figure 38 and paragraph 362; a processor/device controller 3807), 
memory in electronic communication with the processor (see Figure 38 and paragraph 362; memory/(removable media 3804 and RAM 3802) in electronic communication with the processor/device controller 3807), and
instructions stored in the memory and executable by the processor to cause the apparatus (see Figure 38 and paragraph 362; instructions/instructions stored/stored in the memory/(removable media 3804 and RAM 3802) and executable/execute by the processor/(processor 3801) to cause the apparatus/wireless device 110) to: 
receive an indication of a type of a beam failure recovery procedure (see paragraphs 266 and 273; receive/(base station indicates) an indication/indicates of a type/(which configured BWP is an active BWP) of a beam failure recovery procedure/beam failure recovery); 
determine a set of bandwidth parts to monitor based at least in part on the type of the beam failure recovery procedure (see Figure 21, steps 2102, 2120, 2112, 2114, 2116 and paragraphs 266 and 275; determine a set of bandwidth parts/(active UL and DL BWP) to monitor/monitoring based at least in part on the type/(which configured BWP is an active BWP) of the beam failure recovery procedure/BFR), the set of bandwidth parts comprising a bandwidth part associated with a failed beam between the UE and a base station (see Figure 21, steps 2102, 2120, 2112, 2114, 2116 and paragraphs 266 and 275; the set of bandwidth parts/(active UL and DL BWP) comprising a bandwidth part/BWP associated with a failed/failure beam/beam between the UE/(wireless device) and a base station/base station); 
determine, based at least in part on monitoring the set of bandwidth parts, a subset of bandwidth parts from the set of bandwidth parts for the beam failure recovery procedure (see Figure 21, steps 2102, 2120, 2112, 2114, 2116 and paragraph 275; determining, based at least in part on monitoring/monitoring the set of bandwidth parts/active UL and DL BWP); and
attempt (see Figure 21, steps 2110, 2116 and Figure 23 and paragraph 275; attempt/initiate), as part of the beam failure recovery procedure (see Figure 21, steps 2110, 2116 and Figure 23 and paragraph 275; as part of the beam failure recovery procedure/BFR), a random access procedure over a bandwidth part of the subset of bandwidth parts (see Figure 21, steps 2110, 2116 and Figure 23 and paragraph 275; a random access procedure/random access procedure) over a bandwidth part/BWP of the subset of bandwidth parts/active DL BWP).
Regarding Claim 15, Cirik ‘842 discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving from a base station an indication of a type of radio link failure detection procedure (see paragraphs 266 and 273-274; receiving/(base station indicates) from a base station/(base station) an indication/indicates of a type/(which configured BWP is an active BWP) of radio link failure detection procedure/radio link failure (RLF)); 
monitoring a set of bandwidth parts based at least in part on the indicated type of radio link failure detection procedure (see Figures 21 and 23 and paragraphs 266 and 274-275; monitoring/monitoring a set of bandwidth parts/(active UL and DL BWP) based at least in part on the indicated/indicate type/(which configured BWP is an active BWP) of radio link failure detection procedure/RLF), the set of bandwidth parts comprising a bandwidth part associated with an active beam between the UE and the base station (see Figures 21 and 23 and paragraphs 266 and 275; the set of bandwidth parts/(active UL and DL BWP) comprising a bandwidth part/BWP associated with an active beam/(active DL BWP) between the UE/(wireless device) and the base station/base station); and 
determining a radio link failure status based at least in part on monitoring the set of bandwidth parts (see Figure 21, step 2210 and paragraphs 266 and 275; determining a radio link failure status/RFL based at least in part on monitoring/monitor the set of bandwidth parts/active UL and DL BWP).
Regarding Claim 16, Cirik ‘842 discloses the method, further comprising: 
determining, based at least in part on the monitoring (see Figure 21, steps 2102, 2120, 2112, 2114, 2116 and paragraphs 266 and 275; based at least in part on the monitoring/monitoring), a failure status for each bandwidth part in the set of bandwidth parts (see Figure 21, steps 2102, 2120, 2112, 2114, 2116 and paragraphs 266 and 275; a failure/failure status for each bandwidth part/BWP in the set of bandwidth parts/active UL and DL BWP), wherein the radio link failure status is determined based at least in part on the failure statuses for the set of bandwidth parts (see paragraphs 266 and 275; wherein the radio link failure status/(RLF status) is determined based at least in part on the failure/failure statuses for the set of bandwidth parts/active UL and DL BWP).
Regarding Claim 17, Cirik ‘842 discloses the method, wherein determining the failure status for each bandwidth part comprises: 
determining that each bandwidth part has failed (see Figure 21, steps 2102, 2120, 2112, 2114, 2116 and paragraphs 266 and 275; determining that each bandwidth part/BWP has failed/failure), and wherein determining the radio link failure status (see paragraphs 266 and 274; and wherein determining the radio link failure/RLF status) comprises: 
determining that radio link failure has occurred (see paragraphs 266 and 274; determining that radio link failure/RFL has occurred).
Regarding Claim 18, Cirik ‘842 discloses the method, further comprising:
managing a respective failure timer for each bandwidth part in the set of bandwidth parts based at least in part on indications for that bandwidth part communicated from a physical layer of the UE to a radio resource control (RRC) layer of the UE (see paragraph 131 and paragraph 317; managing a respective failure timer/(beam failure recovery timer) for each bandwidth part/(active UL and DL BWP) in the set of bandwidth parts/(active UL and DL BWP) based at least in part on indications/indicate for that bandwidth part/BWP communicated from a physical layer/(physical layer) of the UE/(wireless device) to a radio resource control (RRC) layer/(RRC layer) of the UE/wireless device), wherein the failure status for a bandwidth part is determined based at least in part on a status of the failure timer for that bandwidth part (see paragraph 131 and paragraph 317; wherein the failure/failure status for a bandwidth part/BWP is determined based at least in part on a status of the failure timer/(beam failure recovery timer) for that bandwidth part/BWP).
Regarding Claim 22, Cirik ‘842 discloses the method, further comprising: 
receiving from the base station an indication of the set of bandwidth parts (see paragraph 266; receiving/(base station indicates) from the base station/(base station) an indication/indicate of the set of bandwidth parts/active DL BWP), 
wherein the set of bandwidth parts is determined based at least in part on the indication (see paragraph 266; wherein the set of bandwidth parts/(active DL BWP) is determined based at least in part on the indication/indicate).
Regarding Claim 24, Cirik ‘842 discloses the method, further comprising:
managing, based at least in part on the monitoring, a common radio link failure timer for the set of bandwidth parts (see paragraphs 266, 275 and 289; a common radio link failure timer/(RLF timer) for the set of bandwidth parts/active DL BWP), wherein the radio link failure status is determined based at least in part on a status of the radio link failure timer for the set of bandwidth parts (see paragraphs 266, 275 and 289; wherein the radio link failure/RLF status is determined based at least in part on a status of the radio link failure timer/(RLF timer) for the set of bandwidth parts/BWPs).
Regarding Claim 25, Cirik ‘842 discloses the method, wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, the method further comprising: 
determining a quality of each radio link monitoring reference signal associated with the set of bandwidth parts (see paragraphs 244, 266, 275 and 289; determining a quality/quality of each radio link/(radio link) monitoring reference signal/(reference signal) associated with the set of bandwidth parts/BWP), wherein the radio link failure timer is managed based at least in part on the qualities of the radio link monitoring reference signals associated with the set of bandwidth parts (see paragraphs 244, 266, 275 and 289; wherein the radio link failure timer/(BWP timer) is managed based at least in part on the qualities/qualities of the radio link/(radio link) monitoring reference signals/(reference signal) associated with the set of bandwidth parts/BWPs).
Regarding Claim 29, Cirik ‘842 discloses the method further comprising: 
receiving from the base station an indication of the set of bandwidth parts (see paragraph 266; receiving/(base station indicates) from the base station/(base station) an indication/indicates of the set of bandwidth parts),  wherein the set of bandwidth parts is determined based at least in part on the indication (see paragraph 266; wherein the set of bandwidth parts/(active DL BWP) is determined based at least in part on the indication/indicate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik ‘842 in view of Cirik et al (US 2019/0357292 A1), Cirik ‘292.

Regarding Claim 3, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “determining, for each bandwidth part in the set of bandwidth parts, a unique physical random access channel (PRACH) sequence for each radio link monitoring reference signal associated with that bandwidth part; and wherein attempting the random access procedure comprises: transmitting a message comprising a PRACH sequence for a radio link monitoring reference signal of the bandwidth part that satisfies a threshold quality”.
However, Cirik ‘292 discloses the method, wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals (see paragraphs 713 and 717; wherein each bandwidth part/BWP in the set of bandwidth parts/(first BWP) is associated with multiple respective radio/radio link/link monitoring/monitoring reference/reference signals/signals), the method further comprising: 
determining, for each bandwidth part in the set of bandwidth parts, a unique physical random access channel (PRACH) sequence for each radio link monitoring reference signal associated with that bandwidth part (see paragraphs 713 and 717; a unique physical random access channel (PRACH)/PRACH sequence for each radio/radio link/link monitoring/monitoring reference/reference signal/signal associated with that bandwidth part/BWP); and 
wherein attempting the random access procedure (see paragraphs 380 and 644; wherein attempting/initiation the random access procedure/random access procedure) comprises: 
transmitting a message comprising a PRACH sequence for a radio link monitoring reference signal of the bandwidth part that satisfies a threshold quality (see paragraphs 380, 644 and 713; transmitting/transmitting a message comprising a PRACH/PRACH sequence for a radio/radio link/link monitoring/monitoring reference/reference signal/signal of the bandwidth part/BWP that satisfies/satisfying a threshold quality/threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining, for each bandwidth part in the set of bandwidth parts, a unique physical random access channel (PRACH) sequence for each radio link monitoring reference signal associated with that bandwidth part; and wherein attempting the random access procedure comprises: transmitting a message comprising a PRACH sequence for a radio link monitoring reference signal of the bandwidth part that satisfies a threshold quality” as taught by Cirik ‘292 in the system of Cirik ‘842 so measurement accuracy of failure event detection is improved (see paragraph 549 of Cirik ‘292).
Regarding Claim 13, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “determining a unique physical random access channel (PRACH) sequence for each of the multiple respective radio link monitoring reference signals associated with the bandwidth part, wherein the random access message comprises a PRACH sequence for one of the radio link monitoring reference signals associated with the bandwidth part” or “determining a beam selected by the UE based at least in part on a PRACH sequence included in the random access message and the bandwidth part over which the random access message is received”.
However, Cirik ‘292 discloses the method, further comprising: 
determining a unique physical random access channel (PRACH) sequence for each of the multiple respective radio link monitoring reference signals associated with the bandwidth part (see paragraphs 713 and 717; determining a unique physical random access channel (PRACH)/PRACH sequence for each the multiple radio/radio link/link monitoring/monitoring reference/reference signal/signal associated with that bandwidth part/BWP), wherein the random access message comprises a PRACH sequence for one of the radio link monitoring reference signals associated with the bandwidth part (see paragraph 380 and 713; wherein the random access message/(random access) comprises a PRACH/PRACH sequence for one of the radio/radio link/link monitoring/monitoring reference/reference signals/signals associated with the bandwidth part/BWP); and 
determining a beam selected by the UE based at least in part on a PRACH sequence included in the random access message and the bandwidth part over which the random access message is received (see paragraph 380 and 713; determining a beam selected by the UE/(wireless device) based at least in part on a PRACH/PRACH sequence included in the random access message/(random access) and the bandwidth part/BWP over which the random access message/(random access) is received/transmitted).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a unique physical random access channel (PRACH) sequence for each of the multiple respective radio link monitoring reference signals associated with the bandwidth part, wherein the random access message comprises a PRACH sequence for one of the radio link monitoring reference signals associated with the bandwidth part” or “determining a beam selected by the UE based at least in part on a PRACH sequence included in the random access message and the bandwidth part over which the random access message is received” as taught by Cirik ‘292 in the system of Cirik ‘842 so measurement accuracy of failure event detection is improved (see paragraph 549 of Cirik ‘292).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik ‘842 in view of Su et al (EP 3 697 139 A1), hereinafter Su.

Regarding Claim 4, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “determining that the random access procedure has failed” or “attempting, as part of the beam failure recovery procedure and based at least in part on determining that the random access procedure has failed, a second random access procedure over the bandwidth part using a second transmit power higher than the first transmit power”.
However, Su discloses the method, wherein the random access procedure is attempted using a first transmit power, the method further comprising:
determining that the random access procedure has failed (see paragraph 67, lines 11-12; determining that the random access procedure/(random access procedure) has failed/fails); and 
attempting (see paragraph 67, line 12; attempting/attempt), as part of the beam failure recovery procedure and based at least in part on determining that the random access procedure has failed (see paragraph 67; as part of the beam failure recovery procedure/(BFR failure) and based at least in part on determining that the random access procedure/(random access) has failed/fails), a second random access procedure over the bandwidth part using a second transmit power higher than the first transmit power (see paragraph 67; a second/again random access procedure/(random access) over the bandwidth part/BWP using a second transmit/(P1_k) power higher/(ramped up to P1_k) than the first transmit power/P1_1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining that the random access procedure has failed” or “attempting, as part of the beam failure recovery procedure and based at least in part on determining that the random access procedure has failed, a second random access procedure over the bandwidth part using a second transmit power higher than the first transmit power” as taught by Su in the system of Cirik ‘842 to increase a random access success rate (see paragraph 3 of Su).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik ‘842 in view of Babaei et al (US 10,979,128 B1), hereinafter Babaei.

Regarding Claim 5, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “determining that the random access procedure has failed” or “attempting, as part of the beam failure recovery procedure and based at least in part on determining that the random access procedure has failed, a second random access procedure over a second bandwidth part of the subset of bandwidth parts”.
However, Babaei discloses the method, further comprising: 
determining that the random access procedure has failed (see Column 33, lines 51-67 and column 51, lines 45-55; determining/determining/detecting that the random access procedure/(random access process) has failed/failure); and 
attempting (column 51, line 46; attempting/start), as part of the beam failure recovery procedure and based at least in part on determining that the random access procedure has failed (column 51, lines 45-55; as part of the beam failure recovery procedure/(beam failure recovery) and based at least in part on determining that the random access procedure/(random access process) has failed/failure), a second random access procedure over a second bandwidth part of the subset of bandwidth parts (column 51, lines 45-55; a second random access procedure/(second random access process) over a second bandwidth part/(second bandwidth part) of the subset of bandwidth parts/BWP).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining that the random access procedure has failed” or “attempting, as part of the beam failure recovery procedure and based at least in part on determining that the random access procedure has failed, a second random access procedure over a second bandwidth part of the subset of bandwidth parts” as taught by Babaei in the system of Cirik ‘842 so the wireless device and take an autonomous recovery action (see column 33, lines 59-30 of Babaei).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik ‘842 in view of Park et al (US 2019/0253949 A1), hereinafter Park.

Regarding Claim 7, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “starting a beam failure recovery timer based at least in part on attempting the beam failure recovery procedure” or “determining that the random access procedure has been successfully completed” or “stopping and resetting the beam failure recovery timer based at least in part on determining that the random access procedure has been successfully completed”.
However, Park discloses the method, further comprising: 
starting a beam failure recovery timer based at least in part on attempting the beam failure recovery procedure (see paragraph 321; starting/start a beam failure recovery timer/(beam failure recovery timer) based at least in part on attempting/initiate the beam failure recovery procedure/beam failure recovery procedure); 
determining that the random access procedure has been successfully completed (see paragraph 321; determining that the random access procedure/(random access procedure) has been successfully/successfully completed/completed); and 
stopping and resetting the beam failure recovery timer based at least in part on determining that the random access procedure has been successfully completed (see paragraph 321; stopping/stop and resetting/reset the beam failure recovery timer/(beam failure recovery timer) based at least in part on determining that the random access procedure/(random access procedure) has been successfully/successfully completed/completed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “starting a beam failure recovery timer based at least in part on attempting the beam failure recovery procedure” or “determining that the random access procedure has been successfully completed” or “stopping and resetting the beam failure recovery timer based at least in part on determining that the random access procedure has been successfully completed” as taught by Park in the system of Cirik ‘842 to provide support both single beam and multi-beam operations (see paragraph 322, lines 1-3 of Park).

Claim(s) 9, 11, 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik ‘842 in view of Yerramalli et al (US 2019/0104416 A1), hereinafter Yerramalli.

Regarding Claim 9, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “determining the set of bandwidth parts based at least in part on location of the UE relative to coverage areas of beams associated with the set of bandwidth parts”.
However, Yerramalli discloses the method further comprising:
determining the set of bandwidth parts based at least in part on location of the UE relative to coverage areas of beams associated with the set of bandwidth parts (see Figure 6 and paragraphs 39, 95 and 97; determining the set of bandwidth parts/(bandwidth parts) based at least in part on location/locations of the UE/UE relative to coverage areas/(coverage area) of beams/(antenna arrays) associated with the set of bandwidth parts/bandwidth parts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining the set of bandwidth parts based at least in part on location of the UE relative to coverage areas of beams associated with the set of bandwidth parts” as taught by Yerramalli in the system of Cirik ‘842 to provide techniques for configuring bandwidth parts in shared spectrum (see page 1, paragraph 4, lines 16-18 of Yerramalli).
Regarding Claim 11, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “determining the set of bandwidth parts based at least in part on location of the UE relative to coverage areas of beams associated with the set of bandwidth parts”.
However, Yerramalli discloses the method further comprising:
determining the set of bandwidth parts based at least in part on location of the UE relative to coverage areas of beams associated with the set of bandwidth parts (see Figure 6 and paragraphs 39, 95 and 97; determining the set of bandwidth parts/(bandwidth parts) based at least in part on location/locations of the UE/UE relative to coverage areas/(coverage area) of beams/(antenna arrays) associated with the set of bandwidth parts/bandwidth parts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining the set of bandwidth parts based at least in part on location of the UE relative to coverage areas of beams associated with the set of bandwidth parts” as taught by Yerramalli in the system of Cirik ‘842 to provide techniques for configuring bandwidth parts in shared spectrum (see page 1, paragraph 4, lines 16-18 of Yerramalli).
Regarding Claim 23, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “determining the set of bandwidth parts based at least in part on location of the UE relative to coverage areas of beams associated with the set of bandwidth parts”.
However, Yerramalli discloses the method further comprising:
determining the set of bandwidth parts based at least in part on location of the UE relative to coverage areas of beams associated with the set of bandwidth parts (see Figure 6 and paragraphs 39, 95 and 97; determining the set of bandwidth parts/(bandwidth parts) based at least in part on location/locations of the UE/UE relative to coverage areas/(coverage area) of beams/(antenna arrays) associated with the set of bandwidth parts/bandwidth parts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining the set of bandwidth parts based at least in part on location of the UE relative to coverage areas of beams associated with the set of bandwidth parts” as taught by Yerramalli in the system of Cirik ‘842 to provide techniques for configuring bandwidth parts in shared spectrum (see page 1, paragraph 4, lines 16-18 of Yerramalli).
Regarding Claim 30, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “determining the set of bandwidth parts based at least in part on location of the UE relative to coverage areas of beams associated with the set of bandwidth parts”.
However, Yerramalli discloses the method further comprising:
determining the set of bandwidth parts based at least in part on location of the UE relative to coverage areas of beams associated with the set of bandwidth parts (see Figure 6 and paragraphs 39, 95 and 97; determining the set of bandwidth parts/(bandwidth parts) based at least in part on location/locations of the UE/UE relative to coverage areas/(coverage area) of beams/(antenna arrays) associated with the set of bandwidth parts/bandwidth parts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining the set of bandwidth parts based at least in part on location of the UE relative to coverage areas of beams associated with the set of bandwidth parts” as taught by Yerramalli in the system of Cirik ‘842 to provide techniques for configuring bandwidth parts in shared spectrum (see page 1, paragraph 4, lines 16-18 of Yerramalli).

Claim(s) 19-20 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik ‘842 in view of Chen et al (US 2020/0260303 A1), hereinafter Chen.

Regarding Claim 19, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, and wherein managing a failure timer for a bandwidth part comprises: starting the failure timer based at least in part on the RRC layer receiving a threshold quantity of out-of-sync indications for the bandwidth part, wherein an out-of-sync indication is transmitted by the physical layer when all of the radio link monitoring reference signals associated with the bandwidth part have a quality lower than a threshold quality”.
However, Chen discloses the method, wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, and wherein managing a failure timer for a bandwidth part comprises: 
starting the failure timer based at least in part on the RRC layer receiving a threshold quantity of out-of-sync indications for the bandwidth part (see paragraphs 4, 46 and 101; starting/started the failure timer/(radio link failure timer) based at least in part on the RRC layer/(RRC layer) receiving/transmit a threshold/(predetermined threshold) quantity of out-of-sync/out-of-sync indications/indications for the bandwidth part/BWP), wherein an out-of-sync indication is transmitted by the physical layer when all of the radio link monitoring reference signals associated with the bandwidth part have a quality lower than a threshold quality (see paragraphs 4, 46 and 101; wherein an out-of-sync/out-of-sync indication/indications is transmitted/transmit by the physical layer/(physical layer) when all of the radio link/(radio link) monitoring/monitored reference signals/CRS associated with the bandwidth part/BWP have a quality/(SINR of parts of the CRS) lower/smaller than/than a/a threshold quality/predetermined threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, and wherein managing a failure timer for a bandwidth part comprises: starting the failure timer based at least in part on the RRC layer receiving a threshold quantity of out-of-sync indications for the bandwidth part, wherein an out-of-sync indication is transmitted by the physical layer when all of the radio link monitoring reference signals associated with the bandwidth part have a quality lower than a threshold quality” as taught by Chen in the system of Cirik ‘842 to prevent a significant waste of radio resources (see page 1, paragraph 8 of Chen).
Regarding Claim 20, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, and wherein managing a failure timer for a bandwidth part comprises: stopping and resetting the failure timer based at least in part on the RRC layer receiving a threshold quantity of in-sync indications for the bandwidth part, wherein an in- sync indication is transmitted by the physical layer when at least one radio link monitoring reference signal associated with the bandwidth part has a quality higher than a threshold quality”.
However, Chen discloses the method, wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, and wherein managing a failure timer for a bandwidth part comprises: 
stopping and resetting the failure timer based at least in part on the RRC layer receiving a threshold quantity of in-sync indications for the bandwidth part (see paragraphs 5, 46 and 77; stopping/stopping and resetting/resetting the failure timer/(radio link counter) based at least in part on the RRC layer/RRC receiving a threshold quantity/(predetermined threshold) of in-sync/in-sync indications for the bandwidth part/BWP), wherein an in-sync indication is transmitted by the physical layer when at least one radio link monitoring reference signal associated with the bandwidth part has a quality higher than a threshold quality (see paragraphs 5, 46 and 77; wherein an in-sync/in-sync indication/indications is transmitted/transmit by the physical layer/(physical layer) when at least one radio link/(radio link) monitoring/monitored reference signals/CRS associated with the bandwidth part/BWP has a quality/(SINR of parts of the CRS) higher/greater than/than a/a threshold quality/predetermined threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, and wherein managing a failure timer for a bandwidth part comprises: stopping and resetting the failure timer based at least in part on the RRC layer receiving a threshold quantity of in-sync indications for the bandwidth part, wherein an in- sync indication is transmitted by the physical layer when at least one radio link monitoring reference signal associated with the bandwidth part has a quality higher than a threshold quality” as taught by Chen in the system of Cirik ‘842 to prevent a significant waste of radio resources (see page 1, paragraph 8 of Chen).
Regarding Claim 26, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, and wherein managing the radio link failure timer comprises: starting the radio link failure timer based at least in part on a radio resource control (RRC) layer of the UE receiving a threshold quantity of out-of-sync indications for the set of bandwidth parts, wherein an out-of-sync indication is transmitted by a physical layer of the UE when all of the radio link monitoring reference signals associated with the set of bandwidth parts have a quality lower than a threshold quality”.
However, Chen discloses the method, wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, and wherein managing a failure timer for a bandwidth part comprises: 
starting the failure radio link timer based at least in part on the RRC layer of the UE receiving a threshold quantity of out-of-sync indications for the set of bandwidth parts (see paragraphs 4, 46 and 101; starting/started the failure radio link timer /(radio link failure timer) based at least in part on the RRC layer/(RRC layer) of the UE/UE receiving/transmit a threshold/(predetermined threshold) quantity of out-of-sync/out-of-sync indications/indications for the bandwidth parts/BWP), wherein an out-of-sync indication is transmitted by the physical layer when all of the radio link monitoring reference signals associated with the bandwidth part have a quality lower than a threshold quality (see paragraphs 4, 46 and 101; wherein an out-of-sync/out-of-sync indication/indications is transmitted/transmit by the physical layer/(physical layer) when all of the radio link/(radio link) monitoring/monitored reference signals/CRS associated with the bandwidth part/BWP have a quality/(SINR of parts of the CRS) lower/smaller than/than a/a threshold quality/predetermined threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, and wherein managing the radio link failure timer comprises: starting the radio link failure timer based at least in part on a radio resource control (RRC) layer of the UE receiving a threshold quantity of out-of-sync indications for the set of bandwidth parts, wherein an out-of-sync indication is transmitted by a physical layer of the UE when all of the radio link monitoring reference signals associated with the set of bandwidth parts have a quality lower than a threshold quality” as taught by Chen in the system of Cirik ‘842 to prevent a significant waste of radio resources (see page 1, paragraph 8 of Chen).
Regarding Claim 27, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, and wherein managing the radio link failure timer comprises: stopping and resetting the radio link failure timer based at least in part on a radio resource control (RRC) layer of the UE receiving a threshold quantity of in-sync indications for the set of bandwidth parts, wherein an in-sync indication is transmitted by a physical layer of the UE when at least one radio link monitoring reference signal associated with the set of bandwidth parts has a quality higher than a threshold quality”.
However, Chen discloses the method, wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, and wherein managing a failure timer for a bandwidth part comprises: 
stopping and resetting the radio link failure timer based at least in part on a radio resource control (RRC) layer of the UE receiving a threshold quantity of in-sync indications for the set of bandwidth parts (see paragraphs 5, 46 and 77; stopping/stopping and resetting/resetting the radio link failure timer/(radio link counter) based at least in part on a radio resource control (RRC) layer/RRC of the UE/UE receiving a threshold quantity/(predetermined threshold) of in-sync/in-sync indications for the set of bandwidth parts/BWPs), wherein an in-sync indication is transmitted by the physical layer when at least one radio link monitoring reference signal associated with the bandwidth part has a quality higher than a threshold quality (see paragraphs 5, 46 and 77; wherein an in-sync/in-sync indication/indications is transmitted/transmit by the physical layer/(physical layer) when at least one radio link/(radio link) monitoring/monitored reference signals/CRS associated with the bandwidth part/BWP has a quality/(SINR of parts of the CRS) higher/greater than/than a/a threshold quality/predetermined threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein each bandwidth part in the set of bandwidth parts is associated with multiple respective radio link monitoring reference signals, and wherein managing a failure timer for a bandwidth part comprises: stopping and resetting the failure timer based at least in part on the RRC layer receiving a threshold quantity of in-sync indications for the bandwidth part, wherein an in- sync indication is transmitted by the physical layer when at least one radio link monitoring reference signal associated with the bandwidth part has a quality higher than a threshold quality” as taught by Chen in the system of Cirik ‘842 to prevent a significant waste of radio resources (see page 1, paragraph 8 of Chen).

Claim(s) 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik ‘842 in view of Chen and further in view of Lee et al (US 2022/0150982 A1), hereinafter Lee.

Regarding Claim 21, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “wherein the bandwidth part is associated with a beam other than the active beam, the method further comprising: completing a random access procedure with the base station over the bandwidth part, wherein the in-sync indication for the bandwidth part is transmitted by the physical layer based at least in part on completing the random access procedure over the bandwidth part”.
However, Chen discloses the method, wherein the bandwidth part is associated with a beam other than the active beam, the method further comprising: 
wherein the in-sync indication for the bandwidth part is transmitted by the physical layer based at least in part on completing the random access procedure over the bandwidth part (see paragraphs 5, 46 and 77; wherein an in-sync/in-sync indication/indications for the bandwidth part/BWP is transmitted/transmit by the physical layer/(physical layer) based at least in part on completing the random access procedure/(random access procedure) over the bandwidth part/BWP).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the bandwidth part is associated with a beam other than the active beam, the method further comprising: wherein the in-sync indication for the bandwidth part is transmitted by the physical layer based at least in part on completing the random access procedure over the bandwidth part” as taught by Chen in the system of Cirik ‘842 to prevent a significant waste of radio resources (see page 1, paragraph 8 of Chen).
Although the combination of Cirik ‘842 and Chen discloses the method as set forth above,
The combination of Cirik ‘842 and Chen does not explicitly disclose “completing a random access procedure with the base station over the bandwidth part”.
However, Lee discloses the method, wherein the bandwidth part is associated with a beam other than the active beam, the method further comprising: 
completing a random access procedure with the base station over the bandwidth part (see paragraph 383; completing/completion a random access procedure/(random access procedure) with the base station/BS over the bandwidth part/BWP).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “completing a random access procedure with the base station over the bandwidth part” as taught by Lee in the combined system of Cirik ‘842 and Chen to provide a communication system design capable of supporting services/UEs sensitive to reliability and latency (see page 1, paragraph 3 of Lee).
Regarding Claim 28, Although Cirik ‘842 discloses the method as set forth above,
Cirik ‘842 does not explicitly disclose “wherein the at least one radio link monitoring reference signal is for a bandwidth part associated with a beam other than the active beam, the method further comprising: 
wherein the in-sync indication for the set of bandwidth parts is transmitted by the physical layer based at least in part on completing the random access procedure over the bandwidth part”.
However, Chen discloses the method, wherein the bandwidth part is associated with a beam other than the active beam, the method further comprising: 
wherein the in-sync indication for the bandwidth part is transmitted by the physical layer based at least in part on completing the random access procedure over the bandwidth part (see paragraphs 5, 46 and 77; wherein an in-sync/in-sync indication/indications for the bandwidth part/BWP is transmitted/transmit by the physical layer/(physical layer) based at least in part on completing the random access procedure/(random access procedure) over the bandwidth part/BWP).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the at least one radio link monitoring reference signal is for a bandwidth part associated with a beam other than the active beam, the method further comprising: wherein the in-sync indication for the set of bandwidth parts is transmitted by the physical layer based at least in part on completing the random access procedure over the bandwidth part” as taught by Chen in the system of Cirik ‘842 to prevent a significant waste of radio resources (see page 1, paragraph 8 of Chen).
Although the combination of Cirik ‘842 and Chen discloses the method as set forth above,
The combination of Cirik ‘842 and Chen does not explicitly disclose “completing a random access procedure with the base station over the bandwidth part”.
However, Lee discloses the method, wherein the bandwidth part is associated with a beam other than the active beam, the method further comprising: 
completing a random access procedure with the base station over the bandwidth part (see paragraph 383; completing/completion a random access procedure/(random access procedure) with the base station/BS over the bandwidth part/BWP).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “completing a random access procedure with the base station over the bandwidth part” as taught by Lee in the combined system of Cirik ‘842 and Chen to provide a communication system design capable of supporting services/UEs sensitive to reliability and latency (see page 1, paragraph 3 of Lee).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (US 2020/0145087 A1) discloses Method And Apparatus For Handling BWP Switching In Random Access Procedure.  Specifically, see paragraphs 60, 65, 67 and 70-71.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469              

                                                                                                                                                                               /JENEE HOLLAND/Primary Examiner, Art Unit 2469